Citation Nr: 0908651	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for glaucoma, to 
include as secondary to service-connected diabetes mellitus 
type II.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
that denied entitlement to service connection for right ear 
hearing loss and entitlement to service connection for 
glaucoma, to include as secondary to service-connected 
diabetes mellitus type II.

The issue of entitlement to service connection for glaucoma, 
to include as secondary to service-connected diabetes 
mellitus type II is addressed in the REMAND portion of the 
decision below.  


FINDING OF FACT

The Veteran is not currently shown to have a hearing loss 
disability by VA standards.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in July 2006.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
private medical records, and examinations.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his right ear hearing loss was 
caused during combat in Vietnam, when an artillery round 
landed in close proximity to his location.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  
38 C.F.R. §§ 3.307(a), 3.309(a).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.  Moreover, it is noted 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  Regulation 38 
C.F.R. § 3.385 does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Thus, a claimant who seeks to establish 
service connection for a current hearing disability must 
show, as is required in a claim for service connection for 
any disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A.  § 1110; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran's service treatment records (STRs) including his 
induction physical examination in April 1969 and his 
separation physical examination in May 1971 contain no 
evidence of complaints, treatment, or diagnosis for right ear 
hearing loss.

The Veteran underwent a VA audiology examination in November 
1993, in which pure tone thresholds, in decibels, were as 
follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
10
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner diagnosed the Veteran 
with normal hearing of the right ear.  

The Veteran underwent a VA audiology examination in June 
2006, in which pure tone thresholds, in decibels, were as 
follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
25
10
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The examiner diagnosed the Veteran 
with normal hearing of the right ear.  

The evidence shows that the Veteran has clinically normal 
hearing of the right ear, and thus does not have a current 
disability as defined by VA regulation, specifically 38 
C.F.R. § 3.385.  The Board notes that a service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has a disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Board acknowledges that at 
the time of the November 1993 VA audiometric examination, the 
Veteran explained that he experiences "difficulty hearing 
whenever there is any background noise."  The Board also 
notes that at the time of both of the aforementioned VA 
examinations, the Veteran reported that the onset of his 
hearing loss occurred in service, due to acoustic trauma from 
gunfire and artillery.  However, service connection for right 
ear hearing loss is not warranted in the absence of proof of 
a current disability as defined by the VA.      

In light of the aforementioned, the Board concludes that 
service connection for right ear hearing loss must be denied.  
As reflected by the discussion above, the preponderance of 
the evidence is against the Veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


   ORDER

Service connection for right ear hearing loss is denied.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board notes that in a January 2007 Supplemental 
Statement of the Case, the RO considered whether service 
connection for the Veteran's claim of entitlement to service 
connection for glaucoma could be granted on a direct basis.  
Upon review of the Veteran's service treatment records 
(STRs), the RO concluded that they were negative for 
complaints, treatment, or a diagnosis of glaucoma.  While 
this appears to be accurate, the Board notes that the 
Veteran's STRs reflect treatment for eye symptomatology.  
Specifically, a March 1970 STR indicates that the Veteran was 
diagnosed with corneal foreign body of the left eye, as well 
as, secondary corneal opacification.  Moreover, a February 
1971 STR demonstrates that the Veteran complained of blurred 
vision.  

Given the above, the December 2006 VA examiner should review 
the Veteran's claims file, and offer an opinion as to whether 
the Veteran's glaucoma is related to eye symptomatology in 
the aforementioned STRs.  

The Board also notes that the Veteran underwent a VA 
examination in June 2006, in which he was diagnosed with 
glaucoma and non-proliferative diabetic retinopathy.  The 
examiner concluded that the Veteran's glaucoma is not caused 
by his diabetes.  In November 2006, the Veteran submitted a 
statement from a physician on a VA form, however, the 
signature was illegible.  The statement indicated that the 
Veteran's glaucoma is most likely secondary to diabetes 
mellitus.  The physician did not provide any supporting 
evidence or a rationale as to why the Veteran's glaucoma is 
related to his diabetes.  As a result of the November 2006 
opinion, the Veteran underwent a second VA examination in 
December 2006.  The examiner diagnosed the Veteran with open 
angle glaucoma controlled by medication, providing extensive 
rationale as to why there is not a relationship between 
chronic open angle glaucoma and diabetes.  The examiner 
concluded that it was not likely that the Veteran's glaucoma 
is related to his diabetes.   

Despite the December 2006 VA examiner's opinion, the Board 
finds that clarification is needed before the appeal may be 
adjudicated.  In this regard, the June 2006 VA examiner, the 
November 2006 physician, nor the December 2006 VA examiner 
addressed the issue of whether the Veteran's glaucoma is 
chronically worsened, or aggravated, by his service-connected 
disability.  Thus, the December 2006 VA examiner should 
provide an opinion addressing the aforementioned issue.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran's claims file should be 
referred to the examiner who performed 
the December 2006 VA examination for 
further review and comment.  (If that 
examiner is unavailable, the Veteran's 
claims file should be referred to another 
appropriate examiner for review and 
comment.)  

The examiner is requested to again review 
all pertinent records in the Veteran's 
claims file, particularly service 
treatment records and offer an opinion as 
to whether any current eye disorder, 
including glaucoma, is at least as likely 
as not (50 percent or greater 
probability) related to symptomatology in 
service treatment records.  The examiner 
is specifically asked to comment on the 
history contained in service treatment 
records from March 1970 reflecting that 
the Veteran was diagnosed with corneal 
foreign body of the left eye, as well as, 
secondary corneal opacification; and 
February 1971, reflecting that the 
Veteran complained of blurred vision. 

The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50 percent or higher degree of 
probability) that the Veteran's glaucoma 
is chronically worsened, or aggravated, 
by his service-connected diabetes 
mellitus type II.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


